Citation Nr: 0420015	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  01-04 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether a May 1991 rating decision, which denied a claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD), contained clear and unmistakable 
error (CUE).

2.  Entitlement to an effective date earlier than June 8, 
1999, for a grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A videoconference hearing before the undersigned was held in 
July 2002.  A transcript of that hearing is associated with 
the claims folder.

In October 2002, the Board determined that the May 1991 
rating decision did not contain CUE; and that entitlement to 
an effective date earlier than June 8, 1999, was not 
warranted.  The veteran subsequently appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court). 

In December 2003, the parties filed a Joint Motion for 
Remand, agreeing that remand was necessary because VA failed 
to provide notice pursuant to 38 U.S.C. 
§ 5103(a), and because the Board's decision did not contain 
an adequate statement of reasons or bases for its findings of 
fact and conclusions of law.  By Order dated December 30, 
2003, the Court vacated the Board's decision and remanded the 
matter for readjudication consistent with the motion.

In May 2004, the veteran's attorney requested a 30-day 
extension of time to review the veteran's claims file in the 
Board's FOIA (Freedom of Information Act) office and to 
prepare a legal brief to the Board.  The Board subsequently 
sent a letter to the veteran's attorney advising that the 
time in which to submit additional material to the Board was 
extended to June 28, 2004.  No additional argument or 
evidence has been received.

The effective date issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 1991, the RO denied service connection for PTSD.  
The veteran did not appeal this decision within one year of 
being notified.

2.  The veteran has failed to demonstrate that there was an 
error of fact or law in the RO's May 1991 decision which, had 
it not been made, would have manifestly changed the outcome 
of the decision.


CONCLUSION OF LAW

The May 1991 rating decision, which denied service connection 
for PTSD, does not contain CUE.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

The notice and development provisions of the VCAA do not 
apply to claims of CUE in a RO decision.  See Parker v. 
Principi, 15 Vet. App. 407 (2002).  Accordingly, a remand for 
compliance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In May 1991, the RO denied service connection for PTSD.  The 
RO determined that although a diagnosis of PTSD was rendered, 
it was not shown that there was any connection between the 
veteran's military service because there was no documentation 
of stressful incident or stressful type service.  The RO also 
noted that the veteran's symptomatology was vague and test 
results might have been exaggerated.  

Letter dated in May 1991 advised the veteran of this decision 
and enclosed VA Form 1-4107, which explained his procedural 
and appellate rights.  The veteran did not appeal this 
decision within one year of being notified and it is final.  
38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1990) (currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003)).

VA rating decisions that are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has stated that there are two requirements 
to establish a CUE claim: 1) the alleged error must have been 
outcome determinative; and 2) the error must have been based 
upon the evidence of record at the time of the original 
decision.  Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 
2002) (citations omitted).  

In order for CUE to exist, the Court has stated that:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), the Court 
stated that CUE is the kind of legal or factual error that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Id.

The Court has also stated "an incomplete record, factually 
correct in all other respects, is not clearly and 
unmistakably erroneous," and that a breach of the duty to 
assist cannot constitute CUE because such a breach creates 
only an incomplete rather than an incorrect record.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).   

In support of his claim for CUE, the veteran argues that the 
evidence necessary to prove his claim was available for 
review and consideration at the time of the May 1991 rating 
decision.  He contends that the diagnosis of his disability 
was confirmed and his stressors were verifiable.  The veteran 
also argues that he furnished the name of his friend who 
committed suicide at the time of the VA examinations.  

Pursuant to the Joint Motion, the parties agreed that the 
Board's decision lacked adequate reasons and bases because it 
failed to consider a notation in the veteran's service 
personnel records indicating that he participated in combat 
operations against the enemy in Vietnam.  

In order to determine whether the May 1991 rating decision 
contained CUE, a review of the law and evidence that was 
before the rating board at the time of the prior adjudication 
must be undertaken.  

In September 1990, the veteran submitted an informal claim 
for "delayed stress."  By letter dated in December 1990, 
the RO requested that the veteran furnish specific details of 
the event that caused his PTSD "to include the dates(s), 
place(s), and unit(s) of assignment at the time of the 
event(s), a description of the event(s), and any medals or 
citations received as a result of the event(s)."  He was 
also asked to identify any other individuals who were 
involved in or witnessed the event(s).  The veteran did not 
submit the requested information.

Service personnel records indicate that the veteran arrived 
in Da Nang, the Republic of Vietnam (RVN), in September 1969 
and departed in September 1970.  Entry dated on September 20, 
1969 indicates that the veteran "participated in combat 
operations against communist aggressors in RVN" from 
September 17, 1969 to September 5, 1970.  

The veteran's DD-214 indicates that his military occupational 
specialty (MOS) was aviation supply clerk.  He was awarded 
the National Defense Service Medal, the Vietnam Service 
Medal, the Vietnam Campaign Medal with device 1960, the RVN 
Cross of Gallantry with palm; and the Good Conduct Medal.  

The veteran underwent a VA psychiatric examination in January 
1991.  He reported thoughts and dreams of Vietnam.  Regarding 
his military history, he reported that he was a supply 
sergeant and did not train for combat, but found himself 
having to do many dangerous things.  He reported that several 
days after arriving in Vietnam, the officer's quarter was 
blown up and there were dead bodies all around.  He saw a 
friend commit suicide.  There were snipers and he lived in 
constant fear.  He also reported that the Vietnamese tried to 
get him to eat a dead baby.  

Diagnosis was PTSD, chronic; and major affective disorder, 
recurrent.  The examiner recommended a complete battery of 
psychological testing and that the veteran seek treatment for 
his depression and PTSD.

The veteran underwent a VA psychological examination in 
February 1991.  He reported serving in a supply unit and 
spent one year in Vietnam with the 1st Marine Air Wing at Da 
Nang.  He reported that shortly after arriving in Vietnam, he 
saw caskets going out.  He reported sporadic rocket attacks.  
At night, he periodically went out on guard detail.  The 
mortuary was located near where he worked and he frequently 
saw body bags.  On one occasion he saw a man who had been 
shot by the military police and was carried like a "deer" 
hanging from a pole.  He saw a woman who had been cut in half 
by a M-16.  His best friend committed suicide.  

The veteran underwent various psychological tests and scored 
high on all self-report instruments designed to assess PTSD 
symptomatology.  The examiner noted that the veteran reported 
several unpleasant experiences in Vietnam.  He had never 
fired his weapon at anyone or come under direct fire.  His 
difficulties in Vietnam appeared to be more in adjusting to 
his unit and following orders than related to combat trauma.  
In view of the fact that he served one year in Vietnam and 
his base came under rocket attack, some of the veteran's 
distress was seen as being PTSD in nature.  Much of the 
stress, however, was related to longstanding personality 
trait disturbances that lead to ongoing poor social and 
occupational adjustment.  Diagnostic impression was 
personality disorder not otherwise specified, and PTSD.  

An April 1991 memorandum from the RO to the VA medical center 
indicates that the examination was insufficient for rating 
purposes because there was no indication that the 
psychiatrist saw the results of the subsequent psychological 
testing.  The RO requested that the veteran be admitted for a 
period of observation and evaluation to include examiner's 
review of previous examinations and psychological testing and 
the veteran's service duty assignments and service medical 
record.  A definitive diagnosis was requested regarding 
whether the veteran was suffering from PTSD or from any 
psychiatric problem related to military service.  

The veteran requested that any additional examination be done 
on an outpatient basis because he had small children at home.  
There is no indication that the veteran underwent further 
examination prior to the May 1991 rating decision.  
 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1990).  

Prior to the promulgation of 38 C.F.R. § 3.304(f) in 1993, 
entitlement to service connection for PTSD was determined by 
applying the provisions of the VA Adjudication Procedure 
Manual M21-1 (Manual M21-1), which required essentially the 
same elements as those included in the 1993 version of 
38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), citing Manual M21-1, Subchapter XII, paragraph 
50.45 (Jan. 25, 1989).  Service connection for PTSD required 
a diagnosis, supportive evidence that the stressor occurred, 
and a "link between current symptoms and inservice stressful 
event(s)."  

The January and February 1991 VA examinations both include a 
diagnosis of PTSD and the May 1991 rating decision 
acknowledges this fact.  Notwithstanding, the rating decision 
essentially determined that there was no documentation of a 
stressful incident or stressful type service.  

Regarding development for a PTSD claim, Manual M21-1 provided 
that if the evidence showed the veteran engaged in combat 
with the enemy and the claimed stressor was related to 
combat, no further development was necessary. ... If the 
claimed stressor was not combat related, a history of a 
stressor as related by the veteran was, in itself, 
insufficient.  Service records must support the assertion 
that the veteran was subjected to a stressor of sufficient 
gravity to evoke symptoms in almost anyone.  The existence of 
a recognizable stressor or accumulation of stressors must be 
supported.  It was important that the stressor be described 
as to its nature, severity, and date of occurrence.  See 
Manual M21-1, Subchapter XII, paragraph 50.45(e) (as amended 
March 26, 1991); see Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  

In the May 1991 rating decision, the RO discussed the 
information contained in the veteran's service personnel 
records, but did not specifically address the statement 
regarding participation in combat operations in RVN.  
Notwithstanding, it is not required that a rating decision 
discuss each piece of evidence, only that it consider all of 
the evidence.  The Federal Circuit has held "that absent 
specific evidence indicating otherwise, all evidence 
contained in the record at the time of the RO's determination 
of service connection must be presumed to have been reviewed 
by [VA], and no further proof of such review is needed."  
Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  
Therefore, it would seem that unless the veteran presents 
persuasive argument that the rating decision did not even 
consider the evidence and that the result would be manifestly 
different but for that error, the CUE allegation is 
insufficient.  

On review, the RO's determination that there was no 
indication of a stressful incident or stressful type service 
is not clearly erroneous.  Service records do not indicate 
the veteran had a MOS indicative of combat and he did not 
receive any medals conclusively indicating such.  The 
February 1991 VA examination noted that the veteran never 
fired his weapon at anyone and never came under direct fire.  
It was observed that his difficulties in Vietnam were related 
more to adjusting to his unit and following orders than to 
any "combat trauma".  Reasonable minds could certainly 
differ as to what "participation in combat operations" 
entails, whether that be support or frontline participation, 
and could justifiably conclude that it is not necessarily the 
equivalent of "engaging in combat with the enemy."  

The veteran reported various stressors at his VA 
examinations, including the suicide of his friend.  The Board 
acknowledges the veteran's contentions that he provided 
relevant information regarding this incident at the time of 
his VA examinations.  The examination reports, however, do 
not document this information and the record at the time of 
the May 1991 rating decision does not contain any specific 
details regarding the veteran's averred stressors.  Further, 
as indicated above, the veteran did not respond to the RO's 
request for details.  The Board acknowledges that the RO made 
no attempts to verify the veteran's stressors.  However, 
assuming the RO had a duty to attempt stressor verification 
(even without any specific information), the Board notes that 
the breach of the duty to assist does not constitute CUE.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).  

On review, there is no indication that the correct facts were 
not before the RO in May 1991.  The RO's finding that the 
record did not contain a verified stressor appears reasonably 
supported by the law in effect at that time; and the veteran 
has identified no error, which had it not been made, would 
have manifestly changed the outcome of the decision.  

To the extent the veteran is disagreeing with the way the RO 
evaluated the evidence of record, the Board notes that simply 
alleging CUE on the basis that the previous adjudication 
improperly weighed or evaluated the evidence does not rise to 
the stringent definition of CUE.  See Fugo v. Brown, 6 Vet. 
App. 40 (1993).  


ORDER

The May 1991 rating decision, which denied service connection 
for PTSD, does not contain CUE.


REMAND

Pursuant to the VCAA, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

In the December 2003 Joint Motion, the parties agreed that VA 
failed to provide notice of the specific evidence needed to 
substantiate the veteran's claim of entitlement to an earlier 
effective date.  The motion further indicates that none of 
the documents identified by the Board met the specific 
statutory requirements.  Thus, a remand for content complying 
notice in accordance with 38 U.S.C. § 5103(a) is required.

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  
Specifically, the RO must notify the 
veteran of the evidence necessary to 
substantiate his claim of entitlement to 
an effective date earlier than June 8, 
1999, for the grant of service connection 
for PTSD; of the information and evidence 
that he is responsible for providing; and 
of the information that VA will attempt 
to obtain.

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an effective date earlier 
than June 8, 1999, for the grant of 
service connection for PTSD.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



